DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 05-18-2022.

The application has been amended as follows: 

Claim 7 should be:
7.  The method for measuring the properties of a liquid according to claim 1, wherein said laser light beam generated by said semiconductor laser source exhibits a natural divergence.

Claim 14 should be:
14.  The apparatus for measuring the properties of a liquid, according to claim 10, wherein said laser light beam generated by said semiconductor laser source exhibits a natural divergence.

15.  The apparatus for measuring the properties of a liquid according to claim 10, further comprising a collimation lens of said laser light beam.

Allowable Subject Matter
Claims 1, 4-10 and 13-18 are allowed.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 50-11-2022, with respect to the rejection under Ohtomo in view of Masiyano have been fully considered and are persuasive.  The rejection of what are now claims 1 and 10 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852